UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 325 Chestnut Street, Suite 512 Philadelphia, PA 19106 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2014 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. ANNUAL REPORT INNOVATOR MATRIX INCOME® FUND ClassA(IMIFX) ClassI(IMIIX) November 30, 2014 ACADEMY FUNDS TRUST ACADEMY FUNDS TRUST Dear shareholders, The first portion of the fiscal year proved to be a very positive one for The Innovator Matrix Income® Fund.Most classes of equity oriented securities continued their positive trend from the major correction which occurred in the middle of 2013 in association with the bond market selloff prompted by the announcement of the end of the U.S. Federal Reserve’s Quantitative Easing policy.Paradoxically, although beneficiaries of economic growth continued to move upward in the first part of 2014, defensive types of securities related to bond markets also did well.This was apparently a consequence of the fact that bonds became oversold at the end of 2013, while a very cold winter slowed economic growth to negative levels.This provided a fundamental backdrop for the partial recovery of bond losses from the prior year.This environment proved to be a very positive one for the Fund, with enough economic growth to support the distributions of economically sensitive holdings, combined with a benign bond environment which made the portfolio’s high yields very attractive. Portfolio construction continued the same basic themes which we reported at the end of last year, particularly the emphasis on pass-through securities which benefited from greater economic growth.Major concentrations included equity real estate investment trusts (REITs) which own commercial properties in the retail, hospitality, and entertainment industries; shipping master limited partnerships (MLPs); downstream energy processing MLPs including refiners, fertilizer, and plastics manufacturers; and a rural wireline carrier. We continued to hold economically sensitive high-yielding securities in areas such as emerging market debt closed-end funds; U.S. high yield and preferred closed-end funds; business development companies (BDCs); and private equity management MLPs.Over this period, the strongest performance was experienced by our downstream energy processing MLPs, which benefited from the relatively low price of U.S. oil and gas relative to higher world product prices; various mortgage REITs which benefited from the recovery in bond markets; and a rural wireline carrier.In the overall strong market environment there were few losses, but the relative laggards included our private equity managers and some of the energy midstream holdings. The second half of the fiscal year was a challenging one for the Fund, and for many other asset classes as well.During the August-September period, a significant market correction began in most risky assets which is continuing as this is written.The proximate cause of this development was a confluence of disappointing growth reports in all major economic zones outside the U.S., most acutely in Europe.With the U.S. posting a strong 4.6 percent growth in gross domestic product (GDP) for the second quarter (admittedly in recovery from a weather impaired Q1) and job gains averaging over 225,000 per month since the first of the year, the U.S. Federal Reserve had been guiding the markets to anticipate higher interest rates within the next year or so.This contrast between regional growth—and the prospect of renewed monetary ease in regions outside the U.S.—led to a drastic reappraisal of relative currency values, as the dollar rose sharply relative to other monetary units.The reaction of U.S. securities markets was sharp, and keyed to the fact that a significantly stronger dollar is 3 ACADEMY FUNDS TRUST deflationary and likely to lead to lower growth and lower commodity prices.This led initially to a selloff in smaller capitalization U.S. equities, which our portfolio followed as it often does due to the moderate market capitalization of our holdings. A second development appearing in the August-September period was the beginning of a drastic decline in world oil prices.The slowdown in global growth (and oil demand growth) met increasing supply from various sources, most conspicuously the increase from U.S. oil shale.The consequence of this was a sharp decline in the world oil price which continues as this is written.During this period, there were sharp declines in many of our holdings which were energy related, including many “downstream” operators which actually benefit from lower energy prices such as shippers, fertilizer manufacturers, and oil refiners.Emerging market debt closed-end funds were also hit in response to the rising dollar.Partially offsetting these declines were positive returns posted by many of our commercial equity REITs. Based upon the fundamental judgment that overseas growth would be weak for some time and that commodity prices would remain low, but that growth in the U.S. would remain reasonably healthy, we repositioned the portfolio by reducing items deemed most dependent upon commodity prices or a weak dollar, including an overseas driller, an oil royalty trust, emerging market debt closed-end funds, and a European bank.We added to our already extensive holdings focused on U.S. growth, specifically REITs, a private equity manager, and downstream energy MLPs in areas such as refining and terminals. As the fiscal year ended, many elements of the portfolio continued in a downtrend which we believe is best understood as an anticipation of a possible financial crisis.The last time oil declined this quickly over such a period of time (in 1998), Russia defaulted on its debt.This in turn threatened the Long Term Capital Management hedge fund which had in turn borrowed from U.S. banks at levels which threatened their viability if that debt had to be written off.Absent intervention by the Federal Reserve, a collapse of the U.S. banking system might have occurred.As occurred then, late in 2014 spreads on all types of risk based income securities widened sharply, and our portfolio was not immune to that trend.We believe that on a fundamental basis our distributions are stable and sustainable, and that the portfolio will recover strongly if the threat of a financial crisis is averted. At the end of the quarter, the greatest sectoral concentration in the Fund was in high-yielding security types which in our judgment would benefit from moderate growth in the U.S. economy, accompanied by modest inflation.These securities included closed-end high-yield corporate bond funds; closed-end funds focused on preferred securities; MLPs operating energy pipelines and refineries; private equity mangers; and a few very high-yielding common stocks in industries such as telecommunications, transportation, and shipping.A mortgage REIT holding lower-rated debt rounded out this sector. The second major concentration in the Fund was in securities which we anticipate would benefit from growth in the economy accompanied by higher commodity and asset prices.The portfolio holds positions in securities which have traditionally benefitted from these trends, such as royalty trusts and MLPs producing oil, gas, and 4 ACADEMY FUNDS TRUST fertilizer; equity REITs serving health care, retail, entertainment, and hospitality industries; and closed-end funds which own the debt of emerging market governments and companies.As noted previously, holdings in this sector were reduced unless they were beneficiaries of growth in the U.S. economy and a stronger dollar. The third largest portion of the portfolio consists of securities which may benefit from higher short-term interest rates (while taking some credit risk).Holdings in this sector include closed-end funds holding bank loans; a mortgage REIT focused on resettable rate mortgages; and BDCs whose loan books are concentrated in loans to middle market companies whose rates reset based on short-term benchmarks. The smallest component of the portfolio consists of holdings of securities which have high yields and which are sustainable in our estimation even if the U.S. economy slows.This portion of the portfolio consists of mortgage based REITs holding residential and commercial mortgages. Long-term shareholders will remember, however, that we continuously emphasize that the overall balance of the Fund is more important than our shorter-term emphasis on any particular sector.This broad exposure across high-income exchange-traded securities is intended to provide consistent income at the portfolio level which can be maintained within the broadest possible range of economic scenarios. While the near term outlook for our portfolio and the securities markets in general is turbulent, over the longer term we believe that our portfolio holdings can maintain their high yields in an environment of modest growth in the U.S.If global growth is called into question and the dollar is strong, we believe that many investors—including those overseas—will find U.S.-based high income securities of particular interest.Should macroeconomic conditions materially change, we will adjust the portfolio to target a continuation of high levels of income while endeavoring to minimize any significant long-term risk to principal.In addition to monitoring economic conditions and the sectoral concentrations in the Fund, our research program is constantly reviewing individual holdings and possible alternatives. While no guarantees are ever possible in any investment management endeavor, be assured that the main objective of our portfolio discipline is to target current income and, as a secondary objective, long-term capital appreciation – regardless of the economic scenario. Thank you for your interest in the Innovator Matrix Income® Fund. Sincerely, Steven Carhart Portfolio Manager 5 ACADEMY FUNDS TRUST Any tax or legal advice provided is not an exhaustive interpretation of some of the current income tax regulations. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the fund nor any of its representatives may give legal or tax advice. Past performance does not guarantee future results. Mutual Fund investing involves risk.Principal loss is possible.While the Innovator Matrix Income® Fund is classified as diversified, diversification does not ensure a profit, nor does it protect against a loss in a declining market.Additionally, it may invest in securities that have additional risks.Foreign companies can be more volatile, less liquid, and subject to the risk of currency fluctuations.Small and mid-cap companies can have limited liquidity and greater volatility than large-cap companies.Debt securities will typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Closed-end funds and Business Development Companies (BDCs) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of their shares may trade at a discount to their net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange on which they trade, which may impact their ability to sell shares.Additionally, they may employ leverage which can increase volatility.BDCs may invest in smaller companies and may therefore carry risks similar to those of private equity or venture capital funds.Closed-end funds, BDCs, and exchange-traded funds may experience many of the same risks associated with individual securities.Holders of the units of master limited partnerships have more limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of master limited partnerships.The Fund may not receive the same tax treatment as a direct investment in a master limited partnership.The Fund may have concentrations in REITs and real estate securities with additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.Royalty trusts are subject to additional risks such as: cash-flow fluctuations and revenue decreases due to a sustained decline in demand for crude oil, natural gas and refined petroleum products, risks related to economic conditions, higher taxes or other regulatory actions that increase costs for royalty trusts.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Opinions expressed are those of the Portfolio Manager.The above discussion is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. Academy Funds are distributed by Quasar Distributors, LLC. 6 ACADEMY FUNDS TRUST Index Comparison The following chart compares the value of a hypothetical $10,000 investment in the Innovator Matrix Income® Fund – Class A from its inception (January 31, 2012) to November 30, 2014 as compared with the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index. Innovator Matrix Income® Fund – Class A Growth of a Hypothetical $10,000 Investment at November 30, 2014 vs. S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index Total Returns For the periods ended November 30, 2014 Since Three Six Twelve Inception Month Month Month (Annualized)(1) Innovator Matrix Income® Fund Class A: Without sales load -8.04% -5.13% 2.24% 4.75% Class A: With sales load -13.32% -10.56% -3.62% 2.58% Class I -7.99% -5.01% 2.52% 2.54% S&P 500® Total Return Index 3.72% 8.58% 16.86% 19.98%(2) Barclays U.S. Aggregate Bond Index 1.01% 1.92% 5.27% 2.47%(2) Inception date is January 31, 2012 for Class A Shares and April 2, 2013 for Class I Shares. The Since Inception returns shown are from the inception date of the Class A Shares. The annualized returns for the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index since the inception date of the Class I Shares are 20.48% and 2.27%, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-386-3890. 7 ACADEMY FUNDS TRUST Index Comparison (Continued) The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares. Total return calculations reflect the effect of the Advisor’s expense limitation agreement for the Fund.Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any. The Barclays U.S. Aggregate Bond Index is a total return index which reflects the price changes and interest of each fixed income security in the index. The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Barclays Aggregate Bond Index is an unmanaged, capitalization-weighted index generally representative of the market for investment grade U.S. government and U.S. corporate debt securities. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 8 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Investments by Security Type as of November 30, 2014 (as a Percentage of Total Investments) 9 ACADEMY FUNDS TRUST Expense Example For the Period Ended November 30, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees, and other Fund expenses; and (2) transaction costs, including sales charges (loads) on purchase payments. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from June 1, 2014 to November 30, 2014. Actual Expenses The table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the applicable line under the heading titled “Expenses paid during the period ended” to estimate the expenses you paid on your account during the period. Expenses paid Beginning Ending during the account value account value period ended* Innovator Matrix Income® Fund Class A Class I * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the six month period). 10 ACADEMY FUNDS TRUST Expense Example For the Period Ended November 30, 2014 (Unaudited) (Continued) Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads).Therefore, the table below is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. Expenses paid Beginning Ending during the account value account value period ended* Innovator Matrix Income® Fund Class A Class I * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the six month period). 11 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – November 30, 2014 Shares Value REAL ESTATE INVESTMENT TRUSTS – 35.33% Diversified – 7.75% EPR Properties $ New Residential Investment Corp. Whitestone REIT Health Care – 2.12% Senior Housing Properties Trust Hotels – 4.34% Hospitality Properties Trust Mortgage – 18.94% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Capstead Mortgage Corp. Invesco Mortgage Capital, Inc. Northstar Realty Finance Corp. Starwood Property Trust, Inc. Office Property – 2.18% American Realty Capital Properties, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $36,483,570) $ COMMON STOCKS – 7.58% Deep Sea, Coastal, and Great Lakes Water Transportation – 1.97% Ship Finance International Ltd. $ General Freight Trucking – 1.05% Student Transportation, Inc. Wired Telecommunications Carriers – 4.56% Frontier Communications Corp. TOTAL COMMON STOCKS (Cost $5,972,114) $ The accompanying notes are an integral part of these financial statements. 12 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – November 30, 2014 (Continued) Shares Value MASTER LIMITED PARTNERSHIPS – 31.31% Death Care Services – 2.38% StoneMor Partners L.P. $ Deep Sea, Coastal, and Great Lakes Water Transportation – 2.22% Navios Maritime Partners L.P. Oil and Gas Extraction – 3.14% Vanguard Natural Resources, LLC Other Financial Investment Activities – 8.71% Apollo Global Management, LLC. KKR & Co., L.P. Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing – 2.97% CVR Partners L.P. Terra Nitrogen Co., L.P. Petroleum and Coal Products Manufacturing – 7.75% Calumet Specialty Products Partners, L.P. CVR Refining L.P. Northern Tier Energy L.P. Support Activities for Water Transportation – 4.14% Martin Midstream Partners L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $32,277,963) $ The accompanying notes are an integral part of these financial statements. 13 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – November 30, 2014 (Continued) Shares Value ROYALTY TRUSTS – 1.89% Petroleum and Coal Products Manufacturing – 1.89% BP Prudhoe Bay Royalty Trust $ TOTAL ROYALTY TRUSTS (Cost $2,083,271) $ BUSINESS DEVELOPMENT COMPANIES – 9.79% Closed-end Funds – 9.79% Ares Capital Corp. $ Fifth Street Finance Corp. Prospect Capital Corp. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $11,145,910) $ INVESTMENT COMPANIES – 11.85% Closed-end Funds – 11.85% Avenue Income Credit Strategies Fund $ Blackrock Corporate High Yield Fund V Invesco Dynamic Credit Opportunity Fund Nexpoint Credit Strategies Fund Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Western Asset Global High Income Fund TOTAL INVESTMENT COMPANIES (Cost $12,864,368) $ The accompanying notes are an integral part of these financial statements. 14 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – November 30, 2014 (Continued) Shares Value SHORT TERM INVESTMENTS – 3.02% Money Market Funds – 3.02% Fidelity Government Portfolio, 0.01% $ TOTAL SHORT TERM INVESTMENTS (Cost $3,104,141) $ Total Investments (Cost $103,931,337) – 100.77% Liabilities in Excess of Other Assets – (0.77)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 15 ACADEMY FUNDS TRUST Statement of Assets and Liabilities November 30, 2014 Innovator Matrix Income® Fund Assets: Investments, at value* $ Receivable for investments sold Receivable for fund shares sold Dividends, interest and other receivables Prepaid expenses Total Assets Liabilities: Payable for investments purchased Payable for fund shares redeemed Distribution payable Payable to Adviser Payable to Trustees Accrued 12b-1 fees – Class A Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized depreciation on investments and foreign currency ) Net Assets $ Class A: Net Assets Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ Maximum offering price per share(1) $ Class I: Net Assets Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ * Cost of investments $ (1)Includes a sales load of 5.75%.See Note 7 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 16 ACADEMY FUNDS TRUST Statement of Operations Innovator Matrix Income® Fund Period Ended Year Ended November 30, 2014(1) December 31, 2013 Investment Income: Dividends $ $ Interest Expenses: Investment advisory fee Professional fees Administration fee Fund accounting fees Transfer agent fees and expenses 12b-1 fees – Class A Trustee fees and expenses Printing and mailing expense Custody fees Insurance expense Registration fees Proxy Expense — Other expenses Total expenses before expense limitation Less:Advisory fees waived ) ) Net expenses Net Investment Income Realized and Unrealized Gain/(Loss): Net realized loss on investments ) ) Net change in unrealized depreciation on investments and foreign currency Net realized and unrealized gain/(loss) on investments ) Net Increase in Net Assets Resulting from Operations $ $ The period ended November 30, 2014 consists’ of eleven months due to the Fund’s fiscal year end change. See Note 1 in the Notes to the Financial Statements. Net of foreign withholding taxes of $10,380. The accompanying notes are an integral part of these financial statements. 17 ACADEMY FUNDS TRUST Statement of Changes in Net Assets Innovator Matrix Income® Fund From January 31, 2012 Period Ended Year Ended (Inception Date) to November 30, 2014(1) December 31, 2013 December 31, 2012 Operations: Net investment income $ $ $ Net realized loss on investments ) ) ) Net change in unrealized appreciation/(depreciation) on investments and foreign currency ) Net increase in net assets resulting from operations Dividends and distributions to shareholders: Net investment income – Class A ) ) ) Net investment income – Class I ) ) — Net realized gains – Class A — ) — Net realized gains – Class I — ) — Return of capital – Class A ) — — Return of capital – Class I ) — — Total dividends and distributions ) ) ) Fund Share Transactions: Class A Shares Proceeds from shares sold Shares issued to holders in reinvestment of dividends Cost of shares redeemed* ) ) ) Net increase/(decrease) in net assets from capital share transactions ) Class I Shares Proceeds from shares sold — — Shares issued to holders in reinvestment of dividends — Cost of shares redeemed — — — Net increase in net assets from capital share transactions — Total increase/(decrease) in net assets ) The accompanying notes are an integral part of these financial statements. 18 ACADEMY FUNDS TRUST Statement of Changes in Net Assets (Continued) Innovator Matrix Income® Fund From January 31, 2012 Period Ended Year Ended (Inception Date) to November 30, 2014(1) December 31, 2013 December 31, 2012 Net Assets: Beginning of period — End of period** $ $ $ * Net of redemption fees of $ $ $ ** Including undistributed net investment loss of $ ) $ ) $ — Change in Shares Outstanding: Class A Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed ) ) ) Net increase/(decrease) ) Class I Shares sold — — Shares issued to holders in reinvestment of dividends — Shares redeemed — — — Net increase — The period ended November 30, 2014 consists of eleven months due to the Fund’s fiscal year end change. See Note 1 in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 19 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Financial Highlights CLASS A From January 31, 2012 Period Ended Year Ended (Inception Date) to November 30, December 31, December 31, Per share operating performance (For a share outstanding throughout each period) Net asset value, beginning of period $ $ $ Operations: Net investment income Net realized and unrealized gain/(loss) ) ) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income ) ) ) Distributions from net realized gains — ) — Return of capital distributions ) — — Total dividends and distributions ) ) ) Change in net asset value for the period ) ) Redemption fees per share Net asset value, end of period $ $ $ Total return(4) %(2) % %(2) Ratios/supplemental data Net assets, end of period (000) $ $ $ Ratio of net expenses to average net assets: Before expense limitation arrangements(5)(8) %(1) % %(1) After expense limitation arrangements(5)(8) %(1) % %(1) Ratio of net investment income/(loss) to average net assets: Before expense limitation arrangements(5) %(1) % %(1) After expense limitation arrangements(5) %(1) % %(1) Portfolio turnover rate 40
